Case 1:15-cv-03783-VEC Document 123 Filed 08/05/21 Page 1 of 3
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 8/5/2021
Case 1:15-cv-03783-VEC Document 123 Filed 08/05/21 Page 2 of 3
Case 1:15-cv-03783-VEC Document 123 Filed 08/05/21 Page 3 of 3
